DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 7, the ratio B/A is enclosed in parentheses in line 6 of claim 1.  This peak intensity ratio being B to A is not defined anywhere other than within the parentheses and enclosing it in this way makes it unclear as to whether it is actually part of the claim or not.  For the purpose of further examination, the ratio B/A will be interpreted as being part of the claim, but the parentheses should be removed.  This also applies to line 2 of claim 7.
	Regarding claim 11, please remove the parentheses from lines 3, 5, 9, and 10 as these variables should be part of the claim.
	Regarding claims 2-6, 8-10, 12, and 13, these claims depend from a rejected claim and include all of the limitations thereof.  Therefore, they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fiori et al. (US 2014/0296442) in view of Prasanna et al. (“Insight into the Mechanism of Antibacterial Activity of ZnO: Surface Defects Mediated Reactive Oxygen Species Even in the Dark,” Langmuir, pgs 9155-9162; Plus the Supplemental Material).
Regarding claims 1, 7, and 8, Fiori et al. teaches an antibacterial polymer comprising a polymer and at least one zinc salt (¶19).  The polymer may be an acrylonitrile-butadiene-styrene polymer (rubber-modified aromatic vinyl copolymer resin) (¶23).  The at least one zinc salt may be zinc oxide and zinc pyrithione and mixtures thereof (¶37).  The examples show that they may be used together (¶44, 63, 65, 69).  Additionally, Fiori et al. teaches that the composition comprises  between 0.1% and 2% zinc oxide and between 0.1% and 2% of zinc pyrithione (¶40, 42).  These amounts overlap with those claimed when the polymer is taken to be 100 parts by weight as there are no other components present within the composition other than the polymer and the zinc salts.
Fiori et al. does not teach that the zinc oxide has an average particle diameter of about 0.5 µm to about 3 µm, or a peak intensity ratio (B/A) of about 0.01 to about 1.0, where A indicates a peak in the wavelength range of 370 nm to 390 nm and B indicates a peak in the wavelength range of 450 nm to 600 nm in photoluminescence measurement.  However, Prasanna et al. teaches a micro zinc oxide with a length ranging from 300 to 550 nm and a width from 175 to 200 nm, wherein the claimed average particle size can be derived from these measurements (Pg. 9157).  Prasanna et al. additionally teaches that the zinc oxide has a luminescence at 387 nm of 3.20 eV and a luminescence at 506 nm of 2.4 eV (Pg. 9157).  These values provide a ratio B/A of 0.75 (calculated by Examiner).  Fiori et al. and Prasanna et al. are analogous art because they are from the same field of endeavor, namely that of zinc oxide that has antimicrobial properties.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the zinc oxide with its size and luminescence, as taught by Prasanna et al., in the composition, as taught by Fiori et al., and would have been motivated to so because this zinc oxide has been shown to provide antibacterial protection even in the dark (Pg. 9161).  
	Regarding claim 2, Fiori et al. teaches these ratios through their teaching that the composition contains between 0.1% and 2% zinc oxide and between 0.1% and 2% of zinc pyrithione (¶40, 42).  For example, if one were to use 0.2% of zinc pyrithione, an amount of zinc oxide of from 0.4% to 2%, which all fall within the disclosed ranges, would yield the claimed ratio.
	Regarding claim 6, Prasanna et al. additionally teaches that the zinc oxide has peak position degree (2θ) in the range of about 35° to about 37° (Figure S1 in Supplemental Material).  Neither reference teaches that the zinc oxide possesses a crystallite size of about 1,000 angstroms to about 2,000 angstroms in X-ray diffraction (XRD) analysis, as calculated by Equation 1.  However, changes in size or proportion do not give rise to a patentable distinction if the component would not perform differently than the prior art component.  MPEP 2144.04 IV, A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the crystallite size of the zinc oxide, and would have been motivated to do so in order to make sure it will mix properly with the polymer for the desired end use of the composition as a whole.  The antibacterial effect of the zinc oxide has not been shown to change due to crystallite size.
Regarding claim 11, Fiori et al. does not teach that the composition has a color variation of about 15 or less.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a color variation of about 15 or less, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 12, Fiori et al. does not teach that the composition has an antibacterial activity of about 2 to about 7 against Staphylococcus aureus and against Escherichia coli.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  Moreover, the original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. an antibacterial activity of about 2 to about 7 against Staphylococcus aureus and against Escherichia coli, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
	Regarding claim 13, Fiori et al. teaches that the composition can be used for a product obtained through extrusion or molding such as a mouse or computer keyboard (¶20).

Claims 3-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fiori et al. (US 2014/0296442) in view of Prasanna et al. (“Insight into the Mechanism of Antibacterial Activity of ZnO: Surface Defects Mediated Reactive Oxygen Species Even in the Dark,” Langmuir, pgs 9155-9162; Plus the Supplemental Material) as applied to claim 1 above, and further in view of Matsuzaka et al. (JP 11-35787).  The citations below for Matsuzaka et al. are taken from an English language machine translation included herewith.
Regarding claims 3-5, Fiori et al. does not teach that the rubber-modified aromatic vinyl copolymer resin comprises a rubber-modified vinyl graft copolymer and an aromatic vinyl copolymer resin.  However, Matsuzaka et al. teaches a thermoplastic resin composition having excellent antibacterial properties for molded articles (¶1) comprising a rubber-reinforced thermoplastic resin (A) and a copolymer (A’) (¶5).  The rubber-reinforced thermoplastic resin (A) is obtained by graft polymerization of a monomer component comprising an aromatic vinyl compound and a vinyl cyanide compound in the presence of a rubbery polymer (¶5).  The copolymer (A’) is obtained by copolymerizing an aromatic vinyl compound and a vinyl cyanide compound (¶16).  Zinc oxide is also included in the composition as an antibacterial agent (¶30).  Fiori et al. and Matsuzaka et al. are analogous art because they are from the same field of endeavor, namely that of thermoplastic resin compositions comprising zinc oxide as an antibacterial agent.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use the above combination of resins, as taught by Matsuzaka et al., in the composition, as taught by Fiori et al., and would have been motivated to do so because Matsuzaka et al. teaches that these resins have good impact resistance for molded articles (¶1).
Regarding claims 9 and 10, Fiori et al. does not teach that the zinc oxide has a specific surface area of about 15 m2/g or less, more specifically of from about 1 m2/g to about 10 m2/g.  However, Matsuzaka et al. teaches a thermoplastic resin composition having excellent antibacterial properties for molded articles (¶1) comprising zinc oxide with a specific surface area of from 2 to 12 m2/g as an antibacterial agent (¶30).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a zinc oxide with a specific surface area of from 2 to 12 m2/g, as taught by Matsuzaka et al., in the composition, as taught by Fiori et al., and would have been motivated to do so in order to ensure a good level of antibacterial protection and a good surface appearance of the molded article (¶30).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767